Name: Council Regulation (EEC) No 4065/87 of 22 December 1987 fixing, for 1988, the quotas applicable to imports into Portugal of certain products of the egg and poultrymeat sectors coming from the Community as constituted on 31 December 1985
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 87 Official Journal of the European Communities No L 380/25 COUNCIL REGULATION (EEC) No 4065/87 of 22 December 1987 fixing, for 1988 , the quotas applicable to imports into Portugal of certain products of the egg and poultrymeat sectors coming from the Community as constituted on 31 December 1985 of the species Gallus domesticus and turkeys falling within codes 0105 11 00 and ex 0105 19 10 of the combined nomenclature, to increase, for 1988, the quotas , set for 1987 by Regulation (EEC) No 1 65/87 (2) with regard to eggs for hatching of turkeys and of fowls falling within codes ex 0407 00 11 and ex 0407 00 19, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 234 (2) thereof, Having regard to the proposal from the Commission , Whereas Article 269 of the Act of Accession lays down that, during the first stage, the Portuguese Republic may maintain, in the form of quotas, quantitative restrictions on the import of certain products of the egg and poultry ­ meat sectors coming from the Community as constituted on 31 December 1985 ; Whereas Council Regulation (EEC) No 493/86 ('), fixed the initial quotas applicable to imports into Portugal of certain products of the egg and poultrymeat sectors coming from the Community as constituted on 31 December 1985 ; whereas at this stage it is appropriate subject to the definitive figures relating to trade in fowls HAS ADOPTED THIS REGULATION : Article 1 The quotas which the Portuguese Republic may apply to imports of products of the egg and poultrymeat sectors in 1988 coming from the Community as constituted on 31 December 1985 shall be those set out in the Annex. Article 2 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1987. For the Council The President N. WILHJELM (') OJ No L 54, 1 . 3 . 1986, p. 31 . (2) OJ No L 21 , 23 . 1 . 1987, p. 4. Official Journal of the European Communities 31 . 12. 87No L 380/26 ANNEX CN code Description Quotas for 1988 (1 000 units) 1 2 3 0407 00 Bird's eggs, in shell , fresh, preserved or cooked :  Of poultry :   For hatching : ex 0407 00 1 1    Of turkeys or geese :  Of turkeys 213 ex 0407 00 19    Other :  Of fowls 2 345